 Fill in this information to identify your case:

 Debtor 1                   Jose A Loza
                            First Name                       Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF CALIFORNIA

 Case number           18-42125
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         Califronia Department of
 2.1                                                                                                              $1,735.00                     $0.00          $1,735.00
         Tax & Fee Admin                           Describe the property that secures the claim:
         Creditor's Name


         Sp Ops MIC 55
                                                   As of the date you file, the claim is: Check all that
         POB 942879                                apply.
         Sacramento, CA 94279                          Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
     Check if this claim relates to a                  Other (including a right to offset)   Taxes
     community debt

 Date debt was incurred                                     Last 4 digits of account number


         Rushmore Loan
 2.2                                                                                                            $74,427.91              $250,000.00                     $0.00
         Management Services                       Describe the property that secures the claim:
         Creditor's Name                           335 Burbank Road Antioch, CA
                                                   94509 Contra Costa County
                                                   As of the date you file, the claim is: Check all that
         POBOX 52708                               apply.
         Irvine, CA 92619                              Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
     Debtor 2 only
     Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
     Check if this claim relates to a                  Other (including a right to offset)   First Mortgage
     community debt


Official Form 106D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

              Case: 18-42125                      Doc# 21            Filed: 10/05/18              Entered: 10/05/18 21:43:45                     Page 1 of 2
 Debtor 1 Jose A Loza                                                                              Case number (if know)       18-42125
              First Name                Middle Name                      Last Name


 Date debt was incurred                                   Last 4 digits of account number   5387


   Add the dollar value of your entries in Column A on this page. Write that number here:                         $76,162.91
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                        $76,162.91

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                           page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

            Case: 18-42125                    Doc# 21                Filed: 10/05/18        Entered: 10/05/18 21:43:45                     Page 2 of 2
